DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al. (US 9,328,655) in view of Smith et al. (US 2012/0102919).
In Reference to Claim 1  
(See Parikh, Figures 3 & 5-7)
Parikh et al. (Parikh) discloses:
	A process for cooling at least one component (500) arranged within a compartment (502) of an exhaust after treatment system of a vehicle (See Parikh, Column 2, Lines 10-24), comprising activating a cooling system (504) of the exhaust after treatment system which includes one or more particulate filters (See Parikh, Column 7, Lines 16-29) arranged within the exhaust after treatment system compartment (502); and blowing fresh air from a pipe (504) of the cooling system (504) on the at least one component (500) to be cooled or extracting hot air present at the vicinity of the at least one component (500) to be cooled, so that the at least one 
Parikh discloses the claimed invention except:
	Activating the cooling system during active regenerations of the DPF.
	Smith et al. (Smith) discloses an exhaust DPF system with component cooling. (See Smith, Abstract). Smith discloses activating a cooling system during active regeneration to protect components from excessive regeneration temperatures. (See Smith, Paragraphs [0048]-[0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have activated the exhaust component cooling system of Parikh during active regeneration to protect the component from excessive regeneration temperatures, as both references are directed towards exhaust DPF systems with component cooling. One of ordinary skill in the art would have recognized that activating the cooling system of Parikh during active regenerations would protect the component from the impending high temperatures generated during regeneration. (See Smith, Paragraphs [0048]-[0050]).

In Reference to Claim 2 
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	characterized in that the process comprises blowing a respective jet of fresh air in direction of each of the at least one component to be cooled. (See Parikh, Column 8, Lines 10-23).

In Reference to Claim 3 
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	characterized in that the process comprises extracting hot air present at the vicinity of each of the at least one component to be cooled. (See Parikh, Column 8, Lines 10-23).
	The Examiner notes that the air used to cool exits the compartment thus extracting hot air from the component.

In Reference to Claim 4 
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	characterized in that the process includes a step of adjusting a flowrate of fresh air blown on each of the at least one component to be cooled or a flowrate of hot air extracted at the vicinity of each of the at least one component to be cooled. (See Parikh, Column 3, Lines 52-65).
	The Examiner notes that the airflow is at least adjusted to be turned on/off based on the necessity of cooling.

In Reference to Claim 5  
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have activated the exhaust component cooling system of Parikh during active regeneration to protect the component from excessive regeneration temperatures, as both references are directed towards exhaust DPF systems with component cooling. One of ordinary skill in the art would have recognized that activating the cooling system of Parikh during active regenerations would protect the component from the impending high temperatures generated during regeneration. (See Smith, Paragraphs [0048]-[0050]).

In Reference to Claim 6  
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	Characterized in that cooling takes place as long as a vehicle engine is on. (See Smith, Paragraphs [0048]-[0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have activated the exhaust component cooling system of Parikh during active regeneration to protect the component from excessive regeneration temperatures, as both references are directed towards exhaust DPF systems with component cooling. One of ordinary skill in the art would have recognized that activating the cooling system of Parikh during active regenerations would protect 
	The Examiner notes that active regeneration and overtemperature conditions occur when the vehicle is on.

In Reference to Claim 7  
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	Characterized in that active regeneration consists in introducing a small amount of fuel into an exhaust pipe of a vehicle engine. (See Smith, Paragraphs [0028] & [0048]-[0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have activated the exhaust component cooling system of Parikh during active regeneration to protect the component from excessive regeneration temperatures, as both references are directed towards exhaust DPF systems with component cooling. One of ordinary skill in the art would have recognized that activating the cooling system of Parikh during active regenerations would protect the component from the impending high temperatures generated during regeneration. (See Smith, Paragraphs [0048]-[0050]).
	The Examiner notes that active regeneration would involve some hydrocarbons introduced into the exhaust system.

In Reference to Claim 8  

Parikh discloses:
	An exhaust after treatment system for cooling at least one component (500) arranged within a compartment (502) of the exhaust after treatment system, comprising a cooling system (504) that is activated during operation of one or more particulate filters (See Parikh, Column 7, Lines 16-29) arranged within the exhaust after treatment system compartment (502) and that includes a pipe (502), for blowing fresh air on the at least one component to be cooled or for extracting hot air present at the vicinity of the component to be cooled, so that the at least one component is protected as a priority against high temperatures during operation. (See Parikh, Column 8, Lines 10-23).
Parikh discloses the claimed invention except:
	Activating the cooling system during active regenerations of the DPF.
	Smith et al. (Smith) discloses an exhaust DPF system with component cooling. (See Smith, Abstract). Smith discloses activating a cooling system during active regeneration to protect components from excessive regeneration temperatures. (See Smith, Paragraphs [0048]-[0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have activated the exhaust component cooling system of Parikh during active regeneration to protect the component from excessive regeneration temperatures, as both references are directed towards exhaust DPF systems with component cooling. One of ordinary skill in the art would have recognized that activating the cooling system of Parikh during active regenerations would protect 

In Reference to Claim 9  
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	Characterized in that the cooling system includes a pipe (504), for blowing fresh air on each of the at least one component (300) to be cooled or for extracting hot air present at the vicinity of each of the at least one component to be cooled. (See Parikh, Column 8, Lines 10-23).

In Reference to Claim 10 
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	characterized in that the pipe (504) has a first end forming an air nozzle oriented towards a respective component (500) to be cooled and a second end connected to a source of compressed air (116). (See Parikh, Column 8, Lines 60-65).

In Reference to Claim 11  
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	characterized in that the cooling system includes a valve (422) for controlling the air flow inside the pipe (504), the valve being in an open configuration during 

In Reference to Claim 12  
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	characterized in that the valve (422) is a proportional valve. (See Parikh, Column 10, Lines 22-24).

In Reference to Claim 13 
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	characterized in that the pipe (504) has a first end located close to the component (500) to be cooled and a second end connected to a suction device (116). (See Parikh, Column 8, Lines 60-65).
	The Examiner notes that the air compressor is also a suction device as air is suctioned in and compressed and then sent to cool the component.

In Reference to Claim 14  
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:


In Reference to Claim 15 
(See Parikh, Figures 3 & 5-7)
Parikh discloses:
	characterized in that the at least one component (500) to be cooled is encased in a protective housing arranged within the exhaust after treatment system compartment (502).
	The Examiner notes that the component(s) to be cooled each have their own respective housing (e.g.- a valve housing).

In Reference to Claim 16 
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	A vehicle, comprising the exhaust after treatment system according to claim 8. (See Claim 8 rejection above).

In Reference to Claim 17

(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	Wherein the at least one component is a sensor. (See Parikh, Column 8, Lines 10-23).

Response to Arguments
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive.
In response to Applicant's arguments that the Parikh-Smith combination fails to disclose "activating a cooling system of the exhaust after treatment system during active regeneration of one or more particulate filters arranged within the exhaust after treatment system compartment", the Office respectfully disagrees. 
Specifically, Applicant argues that the cooling system of Smith only cools the exhaust gas (not the sensor system) and that Smith teaches that temperature sensitive components (i.e.-sensors) must not be places within 12-24 inches of the DPF without shield or insulation. However, the Examiner notes that Smith is merely relied upon for cooling system activation and activation of temperature control of components of the exhaust system during regenerations of the DPF. Smith discloses an exhaust emissions system with cooling system control to maintain safe operating temperatures for components and bystanders/operators. (See Smith, Paragraph [0048]). Accordingly, Smith discloses that temperature maintenance to maintain the components and surroundings within reasonable temperatures during regeneration is required and as such activates a cooling system to maintain the components and surroundings within reasonable temperature thresholds. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have activated the exhaust component cooling system of Parikh during active regeneration to protect the component from excessive regeneration temperatures, as both references are directed 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.